Citation Nr: 0103325	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected pleurisy, tuberculous, inactive, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision denied an increased 
disability rating in excess of 10 percent for the appellant's 
service-connected pleurisy, tuberculous, inactive.


REMAND

A. Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Additional Examination Needed - Incomplete Medical 
Evidence

In this case, the veteran was originally awarded service 
connection for "pleuritis, sero-fibrinous, right side, 
chronic, moderate tuberculous, active and pleuritis, 
fibrinous, right side, chronic, moderate, tuberculous 
active," in a December 1946 rating action.  This was 
assigned a 100 percent disability evaluation.  Since 
September 1947, the veteran has been assigned a 10 percent 
rating for pleurisy tuberculous, inactive.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability. Medical as well as industrial history 
is to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required. 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).

Under current standards, 38 C.F.R. § 4.97, Diagnostic Code 
6732 (pleurisy, tuberculous, active or inactive) (2000), the 
condition is to be rated under 38 C.F.R. § 4.88c or 4.89, 
whichever is appropriate.  Here, that would be 38 C.F.R. § 
4.89, since it addresses the ratings for inactive non-
pulmonary tuberculosis in effect on August 19, 1968.  Under 
this regulation, for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently, a 100 percent 
disability evaluation is assigned. Thereafter, for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted.  
Thereafter, for five years, or for 11 years after the date of 
inactivity, a 30 percent evaluation is warranted.  
Thereafter, in the absence of a schedular compensable 
permanent residual, a noncompensable (0 percent) evaluation 
is warranted.

The report of the appellant's most recent VA tuberculosis and 
pulmonary examination, performed in September 1999, noted 
findings of moderate obstructive ventilatory impairment.  The 
report also noted the following diagnoses: (1) history of 
tuberculosis, pleurisy inactive; and (2) bronchitis, with 
COPD.  The report was silent, however, as to the 
relationship, if any, between the three of these conditions, 
as well as their connection to the findings of moderate 
obstructive ventilatory impairment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, the Board concludes that the RO should 
schedule the appellant for an additional VA examination to 
specifically set forth the current residuals, if any, of the 
appellant's service-connected pleurisy, tuberculous, 
inactive.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
if any, who have treated him for his 
service-connected pleurisy, tuberculous, 
inactive and/or any respiratory 
complaints, during the pendency of this 
appeal.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The appellant should be afforded a VA 
examination by the appropriate specialist 
to determine the severity of his service-
connected pleurisy, tuberculous, 
inactive.  The claims folder and a 
separate copy of this remand MUST be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies are to be performed, 
including pulmonary function tests, and 
all findings are to be reported in 
detail.  It is essential that the 
pulmonary function study contains the 
full range of results necessary to rate 
the disability under the revised 
diagnostic criteria (FEV-1, FEV-1/FVC, 
DLCO (SB), maximum oxygen consumption).  
If there is a medical reason for not 
performing one of the tests, this should 
be explained fully by the examiner.  The 
results of the pulmonary function tests 
post-drug or inhalation therapy must be 
reported.  

The examiner is further requested to 
identify all existing respiratory 
diagnoses that are present, including 
bronchitis and COPD, and comment on their 
relationship, if any, to the appellant's 
service-connected pleurisy, tuberculous, 
inactive.  Thereafter, the examiner is 
requested to identify the most prominent 
disability, and to specifically set forth 
which findings, if any, are due to the 
veteran's service connected pleurisy, 
tuberculous, inactive.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should then re-adjudicate the 
appellant's claim for an increased 
disability evaluation for service-
connected pleurisy, tuberculous, inactive.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


